Mr. Justice Holdom delivered the opinion of the court. 2. Divorce, § 64*—when defendant estopped from questioning jurisdictional validity of alimony decree. Where a defendant in a suit for divorce in which a decree for divorce was entered on service by publication was at a subsequent term served with process, on a petition for alimony, and after a decree awarding alimony entered his appearance and secured a reduction thereof, held that he would be estopped from disputing the jurisdictional validity of such alimony decree.